James F. Kahn - 003063
Krystal M. Ahart - 029358
KAHN & AHART, PLLC
BANKRUPTCY LEGAL CENTER™
301 E. Bethany Home Rd., Suite C-195
Phoenix, AZ 85012-1266
Phone: 602-266-1717
Fax: 602-266-2484
Email: James.Kahn@azbk.biz
Attorneys for Courtney Hamby


                  IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF ARIZONA

 In Re:                                          In Proceedings Under Chapter 13

 DUSTIN J. HAMBY,                                Case No.: 2:18-bk-15100-MCW

                     Debtor.



          MOTION TO WITHDRAW AS COUNSEL WITH CONSENT OF CLIENT

      James F. Kahn and Krystal M. Ahart, of BANKRUPTCY LEGAL CENTER™, move this

Court for an Order Authorizing Withdrawal as Counsel for Courtney Hamby, with client

consent indicated below.

      The undersigned further certifies that he has given the client written notice of

pending matters, deadlines, and hearing dates. All future notices and other

communications should be directed to:

                             Courtney Hamby
                             1707 W. Yearling Road
                             Phoenix Arizona 85085
                             (602) 214-4859
                             courtneyhamby29@gmail.com




Case 2:18-bk-15100-MCW        Doc 53 Filed 05/30/19 Entered 05/30/19 12:35:27      Desc
                              Main Document    Page 1 of 2
Case 2:18-bk-15100-MCW   Doc 53 Filed 05/30/19 Entered 05/30/19 12:35:27   Desc
                         Main Document    Page 2 of 2
